


Exhibit 10.54C

 

Clean Harbors, Inc.

 

Performance-Based Restricted Stock Award Agreement

 

--------------------------------------------------------------------------------


 

PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

 

Employee:

 

«First_Name» «Last»

Number of Shares:

 

«TOTAL_SHARES»

Date of Award:

 

                                                                   

 

 

THIS AGREEMENT (the “Agreement”) is made as of the date of the award set forth
above (the “Award Date”) between Clean Harbors, Inc., a Massachusetts
corporation (the “Company”), and the above-referenced employee (the
“Participant”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows.

 

1.                                       Grant of Shares and Vesting.

 

Effective as of the Award Date, the Company hereby grants to the Participant the
above number of shares (the “Shares”) of common stock, par value $.01 per share
(“Common Stock”), as an Award of Restricted Stock pursuant to the Company’s 2010
Stock Incentive Plan, as amended (the “Plan”).  All of the terms and conditions
of the Plan are incorporated herein by reference, and any capitalized terms that
are not defined herein shall have the respective meanings ascribed to such terms
in the Plan. The Participant hereby accepts the Award and agrees to acquire and
hold the Shares subject to the terms and conditions of the Plan and the
additional terms and conditions contained herein.

 

During the period (the “Vesting Period”) between the Award Date and the
Termination Date (as defined in Section 2 hereof), the Shares shall vest (and
become “Vested Shares”) in such amounts and on such dates (the “Vesting
Schedule”) as are set out in Attachment A provided that the Company shall
achieve the performance goal (or goals if more than one, in either case defined
herein as the “Performance Goal”) set out in Attachment A within the performance
period (“Performance Period”) set out in Attachment A. Notwithstanding the
Vesting Schedule, one hundred (100%) percent of the Shares shall vest in the
event (i) a Change of Control of the Company shall occur either (A) prior to
December 31, 2012, or (B) if the Company shall have satisfied the Performance
Goal by December 31, 2012, between January 1, 2013 and the Termination Date (as
defined in Section 2), and (ii) on the date of such Change of Control, the
Participant shall continue to be employed by the Company (or any subsidiary or
parent thereof included in the term “Company” as defined in the Plan).  A Change
of Control of the Company shall be deemed to have occurred if the Company is a
party to any merger, consolidation or sale of assets, or there is a tender offer
for the Company’s Common Stock, or a contested election of the Company’s
directors, and as a result of any such event, either (i) the directors of the
Company in office immediately before such event cease to constitute a majority

 

2

--------------------------------------------------------------------------------


 

of the Board of Directors of the Company, or of the company succeeding to the
Company’s business, or (ii) any company, person or entity (including one or more
persons and/or entities acting in concert as a group) other than an affiliate of
the Company gains “control” (ownership of more than fifty (50%) percent of the
outstanding voting stock of the Company) over the Company.  The concept of
“control” shall be deemed to mean the direct or indirect ownership, beneficially
or of record, of voting stock of the Company.

 

2.                                       Forfeiture of Unvested Shares.

 

If the Participant ceases during the Vesting Period to be employed by the
Company (or any subsidiary or parent thereof included in the term “Company” as
defined in the Plan) for any reason (except as specifically provided in the
following sentences), the Company shall automatically reacquire any of the
Shares which have not vested in accordance with Section 1 (the “Unvested
Shares”) as of the effective date of such cessation (the “Termination Date”). 
In such event, the Participant shall forfeit such Unvested Shares
unconditionally and shall have no further right or interest in such Unvested
Shares unless the Company agrees in writing to waive its reacquisition right as
to some or all of such Unvested Shares.  However, if (i) the Participant ceases
during the Vesting Period to be so employed because of death or permanent
disability (as determined in the Committee’s sole judgment) and (ii) the Company
has satisfied the Performance Goal prior to such cessation of employment, then
the Shares which would otherwise be treated as Unvested Shares under the
preceding sentence shall instead be treated as Vested Shares. In either such
event, the Participant shall forfeit such Unvested Shares unconditionally and
shall have no further right or interest in such Unvested Shares unless the
Company agrees in writing to waive its reacquisition right as to some or all of
such Unvested Shares.

 

3.                                       Administration of Stock.

 

(a)   Concurrently with the execution hereof, the Company shall cause Solium
Capital, Inc. or its successor, the Company’s registrar responsible for
maintaining electronic records of the Company’s Restricted Stock (the
“Administrative Agent”), to make an electronic entry, under the Participant’s
name, reflecting the issuance of the Shares.  Following the vesting of any
portion of the Shares, either (i) a certificate representing the applicable
portion of such Shares will be issued to the Participant or (ii) such Vested
Shares will be deposited into a brokerage account specified by the Participant
in accordance with the terms of subsection (c) below.  During the Vesting Period
and notwithstanding the fact that no certificates have been issued with respect
to the Shares, the Participant shall retain during the Vesting Period the right
to vote and enjoy all other rights and incidents of ownership of the Shares
except as may be restricted hereunder (including, without limitation,
restrictions as to cash dividends described in subsection (d) below).

 

(b)   During the Vesting Period, the Administrative Agent shall keep true and
accurate records of all the Shares. The Company shall indemnify and hold
harmless the Administrative Agent against any and all costs or expenses
(including attorneys’ fees and expenses), judgments,

 

3

--------------------------------------------------------------------------------


 

fines, losses, claims, damages, liabilities and amounts paid in settlement in
connection with any claim, action, suit, proceeding or investigation arising out
of or pertaining to this Agreement.

 

(c)   Following the close of each calendar quarter during which any of the
Shares shall become Vested Shares, the Company shall cause the Administrative
Agent, upon the written request of the Participant but subject to potential
delivery to the Company of a portion of such Vested Shares to the extent
required to pay withholding taxes in accordance with Section 7 hereof, to either
(i) deliver to the Participant stock certificates representing such number of
Vested Shares which ceased to be Unvested Shares during such calendar quarter or
(i) deposit such Vested Shares into a brokerage account specified by the
Participant. Following the close of the calendar quarter in which there shall
remain on deposit with the Administrative Agent no Shares which have not yet
become Vested Shares or been forfeited to the Company, but subject to potential
delivery to the Company of a portion of such Vested Shares to the extent
required to pay withholding taxes in accordance with Section 7 hereof, the
Administrative Agent shall upon written request of the Participant, either
deliver to the Participant stock certificates representing the Vested Shares (if
any) remaining in the possession of the Administrative Agent or (ii) deposit
such Vested Shares into a brokerage account specified by the Participant.  The
Participant hereby authorizes the Administrative Agent to deliver to the Company
any and all Shares that are forfeited under the provisions of this Agreement or
that are required to pay withholding taxes in accordance with Section 7 hereof.

 

(d)   If the Company shall during the Vesting Period declare any cash dividend
on its outstanding Common Stock, those dividends which would otherwise be
payable on the Unvested Shares shall be held in escrow.  To the extent (if any)
such Unvested Shares thereafter become Vested Shares, those escrowed dividends
shall promptly be paid to the Participant but, to the extent (if any) those
Unvested Shares are forfeited in accordance with Section 2 of this Agreement,
those escrowed dividends shall be forfeited and become the property of the
Company.

 

4.                                       Restrictions on Transfer.

 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by gift, sale, operation of law or otherwise (collectively
“transfer”), any Unvested Shares or any interest therein.

 

5.                                       Effect of Prohibited Transfer.

 

The Company shall not be required (a) to transfer on its books any of the Shares
which shall have been sold or transferred in violation of any of the
restrictions imposed by this Agreement, or (b) to treat as owner of such Shares
or to pay dividends to any transferee to whom any such Shares shall have been so
sold or transferred.

 

4

--------------------------------------------------------------------------------


 

6.                                       Adjustments for Stock Splits, Stock
Dividends, Etc.

 

If from time to time there is any stock split-up, stock dividend, stock
distribution or other reclassification of the Common Stock of the Company, any
and all new, substituted or additional securities to which the Participant is
entitled by reason of Participant’s ownership of Shares shall be immediately
subject to the restrictions on transfer and other provisions of this Agreement
in the same manner and to the same extent as such Shares.

 

7.                                       Withholding Taxes.

 

(a)   The Participant acknowledges and agrees that in the case of the issuance
of Restricted Stock that is “substantially vested” (within the meaning of
Treasury Regulations Section 1.83-3(b)), the Committee may require the
Participant to remit to the Company an amount sufficient to satisfy any federal,
foreign, state or local withholding tax requirements (or make other arrangements
satisfactory to the Company with regard to such taxes, including withholding
from regular cash compensation, providing other security to the Company, or
remitting or foregoing the receipt of Shares having a fair market value on the
date of delivery sufficient to satisfy such obligations prior to the issuance of
any Shares pursuant to the grant of Restricted Stock).

 

(b)   The Participant acknowledges and agrees that in the case of Restricted
Stock that is not “substantially vested” upon issuance, if the Committee
determines that under applicable law and regulations the Company could be liable
for the withholding of any federal, foreign, state or local tax with respect to
such Shares, the Committee may require the Participant to remit to the Company
an amount sufficient to satisfy any such potential liability (or make other
arrangements satisfactory to the Company with respect to such taxes, including
withholding from regular cash compensation providing other security to the
Company, or remitting or foregoing the receipt of Shares having a fair market
value on the date of delivery sufficient to satisfy such obligations). The
Participant shall remit such amount to the Company at either (i) the time the
Participant makes an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended (the “Code”), with respect to such Shares, or (ii) at the
time such Shares become “substantially vested.” The Participant acknowledges
that the Shares of Restricted Stock are subject to the forfeiture obligation
under Section 2 of this Agreement and such forfeiture obligation may be treated
as a substantial risk of forfeiture within the meaning of Section 83 of the
Code, and that, in the absence of an election under Section 83(b) of the Code,
such treatment could delay the determination of the tax consequences of the
Participant’s receipt of the Shares for both the Company and the Participant
(possibly to the Participant’s detriment).  If the Participant files a timely
election under Section 83(b) of the Code, the Participant shall provide the
Company with an original copy of such timely filed election and a certified mail
or overnight courier receipt of such filing within 10 days of the time the
election is filed.

 

8.                                       Severability.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

 

5

--------------------------------------------------------------------------------


 

9.                                       Waiver; Termination.

 

Any provision contained in this Agreement may be waived, either generally or in
any particular instance, by the Company. This Agreement may be terminated as
provided in the Plan.

 

10.                                 Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Participant and their respective heirs, executors, administrators, legal
representatives, successors and assigns, subject to the restrictions on transfer
set forth in Section 4 of this Agreement.

 

11.                                 Notice.

 

All notices required or permitted hereunder shall be in writing and deemed
effectively given (i) upon personal delivery (ii) one (1) day after delivery to
an overnight courier service which provides for a receipt upon delivery, or
(iii) three (3) days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid, addressed, if to the Company, to
Clean Harbors, Inc., 42 Longwater Drive, P.O. Box 9149 Norwell, MA  02061-9149, 
Attention: Treasurer; if to the Administrative Agent, to the Company’s aforesaid
address, Attention: Treasurer; and if to the Participant, to the address shown
beneath his or her respective signature to this Agreement (or lacking such
address, to the Participant’s address on record with the Company), or at such
other address or addresses as either party shall designate to the other in
accordance with this Section 11.

 

12.                                 Pronouns.

 

Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice-versa.

 

13.                                 Entire Agreement.

 

This Agreement, together with Attachment A hereto and the Plan, constitutes the
entire agreement between the parties, and supersedes all prior agreements and
understandings relating to the subject matter of this Agreement.

 

14.                                 Amendment.

 

This Agreement may be amended or modified only by a written instrument executed
by both the Company and the Participant.

 

15.                                 Governing Law.

 

This Agreement shall be construed, interpreted and enforced in accordance with
the laws of the Commonwealth of Massachusetts.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date first above written.

 

ACCEPTED:

 

Clean Harbors, Inc.

 

 

 

 

 

 

 

 

By:

 

(Signature of Participant)

 

 

Name:

Alan S. McKim

 

 

 

Title:

President and CEO

 

 

 

Please print name and address for notices and return one signed copy to Denice
Cunningham

 

 

 

 

 

 

 

 

Name

«First_Name» «Last»

 

 

 

 

 

Address

 

 

 

 

 

 

City, State and Zip

 

 

 

 

7

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Program [2011-2012]

 

Performance Goal

 

[                                                                                                              
]

 

 

Performance Period

 

[                                                                                                              
]

 

 

Vesting Schedule

 

[                                                                                                              
]

 

8

--------------------------------------------------------------------------------
